Case 15-05230-wlh   Doc 33       Filed 09/30/19 Entered 09/30/19 15:42:13      Desc Main
                                 Document      Page 1 of 7




  IT IS ORDERED as set forth below:



   Date: September 30, 2019
                                                  _____________________________________
                                                             Wendy L. Hagenau
                                                        U.S. Bankruptcy Court Judge

_______________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


 IN RE:                                        CASE NO. 15-57280-WLH

 MARK A. WILLIAMS,                             CHAPTER 7

                    Debtor.


 CLAUDETTE ARCADI.,                            ADVERSARY PROCEEDING
                                               NO. 15-5230
                    Debtor,

 v.

 MARK A. WILLIAMS,

                    Defendant.

          ORDER ON PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT




                                           1
Case 15-05230-wlh       Doc 33     Filed 09/30/19 Entered 09/30/19 15:42:13             Desc Main
                                   Document      Page 2 of 7


       THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment

(“Motion”) (Docket No. 29). This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I),

and the Court has jurisdiction over this proceeding under 28 U.S.C. §§ 157 and 1334.

                                     UNDISPUTED FACTS

       Plaintiff wired $220,000 to Defendant to purchase a home for Plaintiff. Instead of buying

the home discussed, Defendant purchased a different home for $55,736.13 in his name and kept

the balance of the funds provided by Plaintiff for his own use. Plaintiff sued Defendant in state

court, and the parties entered a consent settlement in which Defendant agreed to transfer the

property and repay the balance of the funds to Plaintiff.

       Defendant filed for relief under chapter 7 of the Bankruptcy Code on April 20, 2015.

Plaintiff filed a complaint initiating this adversary proceeding on May 13, 2015. The matter was

set for trial, but trial was ultimately postponed until pending criminal matters were resolved.

       On June 3, 2019, Defendant entered a plea of nolo contendere to charges of violating the

Georgia Racketeer Influenced and Corrupt Organizations (RICO) Act. The Superior Court of

Henry County entered a judgment against the Defendant and ordered Defendant to pay restitution

in the amount of $103,075.

       The Court held a status conference on June 20, 2019 at which counsel for Plaintiff and

counsel for Defendant were present. The Court stated it would consider whether summary

judgment was appropriate in light of the recent order directing Defendant to pay restitution and

gave the parties forty-five days to file appropriate pleadings and motions. Plaintiff filed an

amended complaint on June 12, 2019. On July 31, 2019, Plaintiff filed the Motion seeking a

determination that the sum owed by Defendant is nondischargeable as a matter of law pursuant to

sections 523(a)(2)(A), (a)(19)(B)(ii), (a)(4), and (a)(13) of the Bankruptcy Code. Defendant had



                                                 2
Case 15-05230-wlh        Doc 33     Filed 09/30/19 Entered 09/30/19 15:42:13              Desc Main
                                    Document      Page 3 of 7


until August 21, 2019 to respond. He failed to file a response; consequently, the Motion is deemed

unopposed pursuant to Local Rule 7007-1(c). The Court then sent a notice on September 4, 2019,

notifying the parties it was considering, pursuant to Fed. R. Civ. P. 56(f) and Fed. R. Bankr. P.

7056, whether Plaintiff was entitled to summary judgment under 11 U.S.C. § 523(a)(7) since the

debt is one for restitution pursuant to a state-court order. The Court directed the parties to file

responses by September 18, 2019.          On September 19, 2019, Defendant filed a response

acknowledging 11 U.S.C. §523(a)(7) is applicable in this case.

                                    CONCLUSIONS OF LAW

Summary Judgment Standard

       Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show there is no genuine

issue as to any material fact and the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(c); Fed. R. Bankr. P.

7056(c). “The substantive law [applicable to the case] will identify which facts are material.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party moving for summary

judgment has the burden of proving there are no disputes as to any material facts. Hairston v.

Gainesville Sun Pub. Co., 9 F.3d 913, 918 (11th Cir. 1993). A factual dispute is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,

477 U.S. at 248.

       Once this burden is met, the nonmoving party cannot merely rely on allegations or denials

in its own pleadings. Fed. R. Civ. P. 56(e). Rather, the nonmoving party must present specific

facts to demonstrate there is a genuine dispute over material facts. Hairston, 9 F.3d at 918. When

reviewing a motion for summary judgment, a court must examine the evidence in the light most



                                                  3
Case 15-05230-wlh        Doc 33     Filed 09/30/19 Entered 09/30/19 15:42:13             Desc Main
                                    Document      Page 4 of 7


favorable to the nonmoving party and all reasonable doubts and inferences should be resolved in

favor of the nonmoving party. Id.

       The movant is required to submit a separate statement of material facts, and the respondent

is required to file a statement controverting any facts in dispute. BLR N.D. Ga. 7056-1(a)(1), (2).

Any facts not controverted by the respondent will be deemed admitted. Id. at 7056-1(a)(2). When

the material facts are not in dispute, the role of the Court is to determine whether the law supports

a judgment in favor of the moving party. Anderson, 477 U.S. at 250.

       Cases have long held that courts “possess the power to enter summary judgments sua

sponte, so long as the losing party was on notice that she had to come forward with all of her

evidence.” Celotex, 477 U.S. at 326. Federal Rule of Civil Procedure 56(f) now codifies this

concept. It provides that a court may enter summary judgment in favor of a party, even if no

motion for relief of that sort has been filed. Rule 56(f) states:

       After giving notice and a reasonable time to respond, the court may:
               (1) grant summary judgment for a nonmovant;
               (2) grant the motion on grounds not raised by a party; or
               (3) consider summary judgment on its own after identifying for the
               parties material facts that may not be genuinely in dispute.

Fed. R. Civ. P. 56(f). Thus, the court can grant summary judgment on grounds not raised by the

party when appropriate so long as the Court has given the parties notice of its intentions and a

reasonable time to respond. Fed. R. Civ. P. 56(f).

The Restitution Claim is Nondischargeable

       A presumption exists all debts owed by the debtor are dischargeable unless the party

contending otherwise proves nondischargeability. 11 U.S.C. § 727(b). The purpose of this “fresh

start” is to protect the “honest but unfortunate” debtors. U.S. v. Fretz (In re Fretz), 244 F.3d 1323,

1326 (11th Cir. 2001). The burden is on the creditor to prove an exception to discharge by a



                                                  4
Case 15-05230-wlh            Doc 33       Filed 09/30/19 Entered 09/30/19 15:42:13                       Desc Main
                                          Document      Page 5 of 7


preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 287-88 (1991); St. Laurent v.

Ambrose (In re St. Laurent), 991 F.2d 672, 680 (11th Cir. 1993). Courts should narrowly construe

exceptions to discharge against the creditor and in favor of the debtor. Equitable Bank v. Miller

(In re Miller), 39 F.3d 301 (11th Cir. 1994); St. Laurent, 991 F.2d at 680.

         Plaintiff contends Defendant’s debt should be deemed nondischargeable as a claim for

restitution pursuant to inter alia, section 523(a)(13). Section 523(a)(13) excludes from discharge

debts for payment of an order of restitution issued under title 18 of the United States Code. By its

terms, however, section 523(a)(13) applies only to restitution orders issued for a federal criminal

offense under title 18. It does not apply to restitution orders issued in state criminal prosecutions. 1

Debtor was charged, and restitution was ordered, pursuant to Georgia state law. The restitution

order was not issued for a federal criminal offense and, therefore, does not constitute a

nondischargeable debt under section 523(a)(13).

         Nevertheless, the debt may still be excepted from debt because state criminal court

restitution orders are nondischargeable pursuant to section 523(a)(7). The Court identified this

section as potentially applicable and provided the parties an opportunity to respond pursuant to

Fed. R. Civ. P. 56(f). Defendant responded acknowledging section 523(a)(7) applies to make the

debt nondischargeable. Section 523(a)(7) excepts from bankruptcy discharge a debt “to the extent

such debt is for a fine, penalty, or forfeiture payable to and for the benefit of a governmental unit,

and is not compensation for actual pecuniary loss.” 11 U.S.C. § 523(a)(7). The law is clear that

restitution payments constitute debts excepted from discharge under Section 523(a)(7). Fin.

Servs., Inc. v. Rogers (In re Rogers), Nos. 13-70614-BEM, 14-5164-BEM, 2015 WL 1038303


1
  Section 523(a)(13) is narrower than the comparable exception set forth in section 1328(a)(3). Section 1328(a)(3)
excepts from a chapter 13 discharge any debt “for restitution . . . included in a sentence on the debtor’s conviction of
a crime.” In contrast, section 523(a)(13) excepts from discharge a debt “for any payment of an order of restitution
issued under title 18, United States Code.”

                                                           5
Case 15-05230-wlh        Doc 33      Filed 09/30/19 Entered 09/30/19 15:42:13              Desc Main
                                     Document      Page 6 of 7


(Bankr. N.D. Ga. Jan. 30, 2015). Indeed, the Supreme Court has held that a restitution obligation,

imposed in a criminal proceeding is not subject to discharge in a chapter 7 proceeding. Kelly v.

Robinson, 479 U.S. 36 (1986). In Kelly, the Supreme Court found that, because the “criminal

justice system is not operated primarily for the benefit of victims, but for the benefit of society as

a whole”, restitution is not actually for the benefit of the victim but in in the nature of a fine, like

any other fine that is excepted from discharge. Id. at 51-2. The Supreme Court explained:

“Because criminal proceedings focus on the State’s interests in rehabilitation and punishment,

rather than the victim’s desire for compensation . . . restitution orders imposed in such proceedings

operate ‘for the benefit of’ the State. Similarly, they are not assessed ‘for . . . compensation’ of

the victim. The sentence following a criminal conviction necessarily considers the penal and

rehabilitative interests of the State. Those interests are sufficient to place restitution orders within

the meaning of § 523(a)(7).” Id. at 53. The Supreme Court concluded, “Section 523(a)(7)

preserves from discharge any condition a state criminal court imposes as part of a criminal

sentence.” Id. at 50. The Eleventh Circuit has confirmed this is the case, regardless of the recipient

of the restitution payments. Colton v. Verola (In re Verola), 446 F.3d 1206 (11th Cir. 2006). Thus,

the law is clear state restitution payments constitute debts excepted from discharge under section

523(a)(7).

        The Court finds summary judgment is warranted pursuant to 523(a)(7). The undisputed

facts show the Superior Court of Henry County ordered Defendant to pay restitution in the amount

of $103,075 as part of his criminal sentence. The Court finds there are no genuine issues of

material fact and Defendant’s obligation to pay restitution is nondischargeable under section

523(a)(7). The Court need not address Plaintiff’s contention that Defendant’s obligation is also

nondischargeable pursuant to sections 523(a)(2)(A), (a)(19)(B)(ii), and (a)(4).



                                                   6
Case 15-05230-wlh         Doc 33     Filed 09/30/19 Entered 09/30/19 15:42:13              Desc Main
                                     Document      Page 7 of 7


                                           CONCLUSION

         For the reasons stated above,

         IT IS ORDERED that Defendant’s obligation to pay restitution is EXCEPTED FROM

DISCHARGE pursuant to section 523(a)(7) of the Bankruptcy Code.

         IT IS FURTHER ORDERED that judgment is entered for the Plaintiff that the debt is

nondischargeable, but the complaint also asserts a claim that Debtor is not entitled to a discharge

under section 727 of the Bankruptcy Code. That claim remains pending. Plaintiff is directed to

file a statement on the docket by October 10, 2019 as to her intentions to prosecute the section 727

claim.

         The Clerk’s Office is directed to serve a copy of this order on Plaintiff, Plaintiff’s counsel,

Defendant, and Defendant’s counsel.

                                       END OF DOCUMENT




                                                   7
